Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 3, 2018

                                      No. 04-18-00562-CV

                       IN THE INTEREST OF T.B., G.H., AND E.W.,

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-00127
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

        On August 3, 2018, Associate Judge Charles Montemayor signed a “Memorandum of
Associate Judge’s Order,” which made the required findings necessary to terminate the parental
rights of Mother E.O. and Father A.H. On August 9, 2018, Mother E.O. filed a notice of appeal,
stating her intent to appeal from the August 3, 2018 order. On August 17, 2018, the clerk’s
record was filed. Upon our review of the clerk’s record, we issued an order explaining that
although Mother E.O. had filed a notice of appeal, the clerk’s record reflected Father A.H. had
timely filed a request for a de novo hearing to the referring court in accordance with section
201.015(a) of the Family Code. See TEX. FAM. CODE ANN. § 201.015(a) (describing procedure
for requesting de novo hearing). We explained that an associate judge’s report may be
considered a final, appealable termination order if it disposes of all the issues and parties in the
case. In re E.K.C., 486 S.W.3d 614, 617–18 (Tex. App.—San Antonio 2016, no pet.). However,
an associate judge’s report is not a final, appealable order, however, “when a request for a de
novo hearing is timely filed.” In re C.R.–A.A., No. 04–16–00587–CV, 2016 WL 6238237, at *1
(Tex. App.—San Antonio 2016, no pet.) (mem. op.); see also In re C.O., No. 04-17-00175-CV,
2018 WL 1733178, at *3 (Tex. App.—San Antonio Apr. 11, 2018, no pet.). We therefore
ordered Mother E.O. to show cause why this appeal should not be dismissed for lack of
jurisdiction.

        Since the date of our order, we have received a written response from Mother E.O. and a
supplemental clerk’s record. Mother E.O.’s response states that the trial de novo hearing was set
for August 22, 2018 but was “dropped.” The supplemental clerk’s record includes an “Order of
Termination” signed by Associate Judge Montemayor on August 24, 2018 and approved as to
form by the parties in this case. At the end of the order, Associate Judge Montemayor found that
“all parties have waived any objections to the hearing by an Associate Judge and do hereby
waive their right to de novo review pursuant to section 201.015 of the Texas Family Code.” See
TEX. FAM. CODE ANN. § 201.015. The supplemental clerk’s record further includes a notice of
appeal filed by Father A.H., which states that he intends to appeal the order of termination signed
by Associate Judge Montemayor. Thus, the record reflects that Father A.H. abandoned his
request for a de novo hearing, and the order of termination signed by the associate judge is a
final order. We therefore decline Mother E.O.’s request in her written response to abate this
appeal.

      Because both the clerk’s and reporter’s records have been filed, we ORDER Appellant
Mother E.O. and Appellant Father A.H. to file their respective appellant briefs on or before
October 23, 2018.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court